COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00189-CV


CARTER & BURGESS, INC. AND                                       APPELLANTS
CARTER & BURGESS, INC. D/B/A
JACOBS CARTER BURGESS

                                       V.

CROSSTEX NORTH TEXAS                                                APPELLEE
GATHERING, L.P.


                                   ------------

         FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                   ------------

                        OPINION ON REHEARING
                                   ------------

      Appellants Carter & Burgess, Inc., and Carter & Burgess, Inc. d/b/a Jacobs

Carter Burgess (collectively, Carter Burgess) filed an unopposed motion for

rehearing and an agreed motion to withdraw our previous opinion and remand

the case to the trial court. The motion for rehearing is denied. The motion to

withdraw our opinion is granted.    We withdraw our opinion and judgment of

March 24, 2011, and we substitute the following.
      The parties in this case have reached a settlement. In an effort to facilitate

the parties’ settlement, we set aside the trial court’s judgment without regard to

the merits and remand this case to the trial court for rendition of judgment in

accordance with the agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative

Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995); Bonney v. Scott,

No. 2-08-00124-CV, 2009 WL 1905137 (Tex. App.—Fort Worth, Jul. 2, 2009, no

pet.) (mem. op.). Costs of this appeal shall be paid by the party incurring same,

for which let execution issue. See Tex. R. App. P. 43.4.



                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DELIVERED: June 9, 2011




                                    2